Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 1 of 22 PageID #: 521


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


     UNITED STATES OF AMERICA,                   )
                                                 )
                              Plaintiff,         )
                                                 )
           v.                                    ) No. 4:19-CR-531-HEA
                                                 )
     ROBERT LEE MACK,                            )
                                                 )
                              Defendant.         )




                                   CHANGE OF PLEA


                   BEFORE THE HONORABLE HENRY EDWARD AUTREY
                         UNITED STATES DISTRICT JUDGE


                                 JANUARY 27, 2020




     APPEARANCES:

     For Plaintiff:           Erin O. Granger, AUSA
                              OFFICE OF THE U.S. ATTORNEY
                              111 South Tenth Street, 20th Floor
                              St. Louis, MO 63102

     For Defendant:           Rebecca J. Grosser, Esq.
                              GROSSER LAW, LLC
                              225 South Meramec Avenue, Suite 1100T
                              Clayton, MO 63105



     REPORTED BY:         Gayle D. Madden, CSR, RDR, CRR
                          Official Court Reporter
                          United States District Court
                          111 South Tenth Street, Third Floor
                          St. Louis, MO 63102         (314) 244-7987
           (Produced by computer-aided mechanical stenography.)
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 2 of 22 PageID #: 522
                                                    1/27/2020 Change of Plea
                                                                             2
1          (Proceedings commenced at 2:02 p.m.)

2          (The following proceedings were held in open court and

3    with the Defendant present.)

4               THE COURT:    This is the matter of United States of

5    America versus Robert Lee Mack, Case No. 4:19-CR-00531-HEA.

6    The matter is now before the Court on notice of change of

7    plea, and the parties have provided to the Court a document

8    entitled Guilty Plea Agreement, which consists of 11 pages.

9    Let the record reflect that the Defendant is in person at this

10   time with counsel, Ms. Grosser; the Government is present

11   through Ms. -- you're not Ms. Danis.         Through Ms. Granger.

12              MS. GRANGER:    Yes.

13              THE COURT:    Are the parties ready to proceed?

14              MS. GRANGER:    Yes, Your Honor.

15              MS. GROSSER:    Yes, Your Honor.

16              THE COURT:    Is there an announcement at this time on

17   behalf of Defendant?

18              MS. GROSSER:    Your Honor, my client has informed me

19   that he wishes to withdraw his previous pleas of not guilty

20   and enter pleas of guilty pursuant to the Guilty Plea

21   Agreement that has been filed with the Court at this time.

22              THE COURT:    Very well.

23              Will you swear in the Defendant?

24         (Defendant sworn.)

25                                 EXAMINATION
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 3 of 22 PageID #: 523
                                                    1/27/2020 Change of Plea
                                                                             3
1    BY THE COURT:

2    Q     Would you state your full name for the record please?

3    A     Robert Lee Mack III.

4    Q     And, Mr. Mack, did you hear the statement that I made

5    when I started this proceeding just now?

6    A     Yes, sir.

7    Q     And is that a correct statement of why we are in court

8    today?

9    A     Yes, sir.

10   Q     So you understand that before I can accept your plea of

11   guilty there are some questions I have to ask you to be sure

12   your plea is valid; all right?

13   A     Yes, sir.

14   Q     So as we go through this process, if I say something that

15   you don't understand, let me know and I'll repeat it or

16   rephrase it.     If I say something and you don't hear me, let me

17   know that and I'll speak louder.        And if, at any time, you

18   need or want to speak with your lawyer, let me know that and I

19   will give you that opportunity.        Okay?

20   A     Yes, sir.

21   Q     Also, keep in mind that you've taken an oath to answer

22   all of these questions truthfully, which means your failure to

23   do that could cause the United States to come back against you

24   with a new indictment for perjury.         All right?

25   A     Yes, sir.
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 4 of 22 PageID #: 524
                                                    1/27/2020 Change of Plea
                                                                             4
1    Q     Any questions about any of this?

2    A     No, sir.

3    Q     All right.    How old are you, sir?

4    A     Twenty-one.

5    Q     And how far in school have you gone?

6    A     Senior.

7    Q     Did you graduate?

8    A     No, sir.

9    Q     All right.    What high school?

10   A     Riverview.

11   Q     Do you have any difficulty hearing?

12   A     Can you rephrase that again?

13   Q     All right.    Do you have any hard times hearing from time

14   to time?

15   A     No, sir.

16   Q     All right.    Do you have any difficulty speaking or

17   understanding English?

18   A     No, sir.

19   Q     Have you taken any kind of medication before coming to

20   court today that might keep you from understanding what's

21   going on in court today?

22   A     No, sir.

23   Q     Have you used any alcohol or drugs before coming to court

24   today?

25   A     No, sir.
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 5 of 22 PageID #: 525
                                                    1/27/2020 Change of Plea
                                                                   5
1    Q     Have you used any alcohol or drugs in the last 36 hours?

2    A     No, sir.

3    Q     Have you ever been diagnosed as having or treated for

4    having any type of mental illness or mental disease?

5    A     No, sir.

6    Q     Have you ever used or taken any type of medication that

7    might ordinarily be used to treat mental illness or mental

8    disease?

9    A     No, sir.

10   Q     And how are you feeling today?

11   A     Good.

12   Q     All right.    In your own words, tell me why you've come to

13   court today.     What do you want to do about your case?

14   A     I want to put in a better situation.

15         I was coming here to plead guilty.

16              THE COURT:    Okay.   Do you know of any reason why the

17   Court should not conclude that your client is competent to

18   proceed at this time, Ms. Grosser?

19              MS. GROSSER:    No, Your Honor.

20              THE COURT:    Ms. Granger?

21              MS. GRANGER:    No, Your Honor.

22              THE COURT:    All right.    Let the record then reflect

23   that on the examination of the Defendant and inquiry of

24   counsel the Court concludes that the Defendant is competent to

25   proceed at this time.
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 6 of 22 PageID #: 526
                                                    1/27/2020 Change of Plea
                                                                             6
1               MS. GROSSER:    Your Honor, may I interrupt for just

2    one moment?

3               THE COURT:    Yes.

4               MS. GROSSER:    My client has expressed concerns that

5    when he gets nervous sometimes he smiles or kind of chuckles,

6    and he just wants the Court to know that he is not trying to

7    insult the Court, that he is just nervous and that is his

8    natural reaction.

9               THE COURT:    Okay.   No problem.

10         (Pursuant to Local Rule 13.05, a bench conference was

11   held on the record and placed under seal, after which the

12   following proceedings were held in open court.)

13   Q     (By The Court) Having done so, have you had the

14   opportunity to meet with your lawyer and talk to her regarding

15   your case?

16   A     Yes, sir.

17   Q     And do you feel that you've had sufficient time and ample

18   opportunity to meet with her and talk with her?

19   A     Yes, sir.

20   Q     And during those times that you did meet with her, did

21   she advise you or give you advice regarding your case?

22   A     Yes, sir.

23   Q     And are you satisfied with all the advice that she's

24   given you?

25   A     Yes, sir.
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 7 of 22 PageID #: 527
                                                    1/27/2020 Change of Plea
                                                                    7
1    Q      Has she answered all of your questions fully, completely,

2    and to your satisfaction?

3    A      Yes, sir.

4    Q      Is there anything that you needed to know about your case

5    or that you wanted to know about your case that still confuses

6    you?

7    A      No, sir.

8    Q      Is there anything at all about your case that you still

9    don't understand?

10   A      No, sir.

11   Q      Were there any witnesses that you wanted your lawyer to

12   contact or that she should have contacted but did not contact

13   for you?

14   A      No, sir.

15   Q      Was there any investigation that you wanted your lawyer

16   to do for you or that she should have done for you that she

17   didn't do?

18   A      No, sir.

19   Q      Was there any information that you wanted your lawyer to

20   get from the Government regarding your case or that she should

21   have gotten from the Government regarding your case that she

22   didn't get?

23   A      No, sir.

24   Q      Was there anything at all that you wanted your lawyer to

25   do for you in this case that she has failed to do or refused
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 8 of 22 PageID #: 528
                                                    1/27/2020 Change of Plea
                                                                             8
1    to do in your behalf?

2    A     No, sir.

3    Q     Are you fully satisfied with all the work that

4    Ms. Grosser has done for you?

5    A     Yes, sir.

6    Q     Do you have any complaints against her in any regard as

7    your attorney?

8    A     No, sir.

9    Q     And do you understand that when you plead guilty here

10   today it means you're giving up your right to a trial by jury?

11   A     Yes, sir.

12   Q     Do you understand that the Constitution and laws of this

13   nation guarantee you the right to have your case decided by a

14   jury of 12 impartial citizens?

15   A     Yes, sir.

16   Q     And did you talk with your lawyer about all of that?

17   A     Yes, sir.

18   Q     And based upon that discussion, have you now concluded

19   that you do want to give up your right to a trial by jury and

20   plead guilty here today?

21   A     Yes, sir.

22   Q     All right.    Do you understand, though, that if you did go

23   to trial you would be presumed innocent and it would be the

24   obligation of the United States to prove you guilty beyond a

25   reasonable doubt by competent evidence?
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 9 of 22 PageID #: 529
                                                    1/27/2020 Change of Plea
                                                                             9
1    A     Yes, sir.

2    Q     Do you also understand that you would not be required to

3    present any type of evidence to prove yourself innocent?

4    A     Yes, sir.

5    Q     Do you also understand that if you were to go to trial

6    you would have the right -- excuse me -- to confront any and

7    all witnesses that the Government might have against you?

8    A     Yes, sir.

9    Q     And in that regard do you understand that you would then

10   be able to cross-examine those witnesses as they testified in

11   open court, under oath, and in front of a jury?

12   A     Yes, sir.

13   Q     Do you also understand that at trial you would have the

14   ability to object to any and all evidence that the Government

15   might attempt to introduce against you at the trial?

16   A     Yes, sir.

17   Q     And do you further understand that if there was some

18   evidence that you wanted to present in your own defense or

19   otherwise you would have the opportunity to present it but the

20   law does not require you to put on any evidence for any

21   purpose?

22   A     Yes, sir.

23   Q     Do you also understand that if you were to go to trial

24   you would have the right to testify or not testify?

25   A     Yes, sir.
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 10 of 22 PageID #: 530
                                                    1/27/2020 Change of Plea
                                                                             10
 1    Q     And do you understand that if you decided that you did

 2    not want to testify in the case the fact that you did not

 3    testify could not be used by anyone for any purpose?

 4    A     Yes, sir.

 5    Q     Any questions about anything so far?

 6    A     No, sir.

 7    Q     All right.    And you also understand, Mr. Mack, that if

 8    you go forward with your plea of guilty here today and if I

 9    accept your plea of guilty I will enter a judgment finding you

10    guilty beyond a reasonable doubt and impose a sentence on some

11    future date?

12    A     Yes, sir.

13    Q     Do you understand that whatever sentence I impose is

14    entirely up to me?

15    A     Yes, sir.

16    Q     And do you understand that that's true even though you

17    might have some agreement between yourself and the United

18    States on things that relate to sentencing?

19    A     Yes, sir.

20    Q     All right.    And finally, do you understand that when you

21    plead guilty here today it means you're giving up your right

22    to not incriminate yourself under the Fifth Amendment of the

23    Constitution of the United States because you will have to

24    admit the facts that establish a basis for the crime as well

25    as admit the crime itself?
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 11 of 22 PageID #: 531
                                                    1/27/2020 Change of Plea
                                                                             11
 1    A     Yes, sir.

 2    Q     And is that what you want to do here today?

 3    A     Yes, sir.

 4    Q     All right.    In relation to the charges that bring you

 5    here today, have you had the opportunity to review the

 6    indictment and talk about it with your lawyer?

 7    A     Yes, sir.

 8    Q     And as a result of that, are you satisfied that you

 9    understand everything in the indictment?

10    A     Yes, sir.

11    Q     Do you have any questions about anything in the

12    indictment?

13    A     No, sir.

14    Q     All right.    Are you also aware of the range of punishment

15    that applies to the charges in the indictment?

16    A     Yes, sir.

17    Q     And did you talk to your lawyer about that as well?

18    A     Yes, sir.

19    Q     Any questions about that?

20    A     No, sir.

21              THE COURT:     All right.    For the record, Ms. Granger,

22    what is the applicable range of punishment?

23              MS. GRANGER:     Your Honor, the maximum possible

24    penalty provided by law for the crime to which the Defendant

25    is pleading guilty is imprisonment of not more than 10 years,
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 12 of 22 PageID #: 532
                                                    1/27/2020 Change of Plea
                                                                             12
 1    a fine of not more than $250,000, or both such imprisonment

 2    and fine.    The Court shall also impose a period of supervised

 3    release of not more than three years, and there is a $100

 4    special assessment.

 5    Q     (By The Court) Did you hear everything that Ms. Granger

 6    just said?

 7    A     Yes, sir.

 8    Q     And is there anything that she just said regarding the

 9    range of punishment that surprised you just now?

10    A     No, sir.

11    Q     All right.    Is anyone forcing you to plead guilty today?

12    A     No, sir.

13    Q     Has anybody threatened you to make you plead guilty?

14    A     No, sir.

15    Q     Has anyone promised you anything in exchange for your

16    plea of guilty?

17    A     No, sir.

18    Q     Has anybody made any threats against any close friends or

19    family members to make you plead guilty today?

20    A     No, sir.

21    Q     Have any of your close friends or family members

22    threatened you or otherwise coerced you into pleading guilty

23    for some reason?

24    A     No, sir.

25    Q     Are you then pleading guilty voluntarily and of your own
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 13 of 22 PageID #: 533
                                                    1/27/2020 Change of Plea
                                                                             13
 1    free will because that's what you want to do in this case?

 2    A     Yes, sir.

 3    Q     All right.    Now, when we started out, Mr. Mack, I made a

 4    reference to your Guilty Plea Agreement.          The last page of the

 5    Guilty Plea Agreement, page 11, shows your name in print with

 6    a signature above the printed name.         Is that your signature?

 7    A     Yes, sir.

 8    Q     And before you signed the Guilty Plea Agreement, did you

 9    review it and talk about it with your attorney?

10    A     Yes, sir.

11    Q     And as a result of that review and discussion, are you

12    satisfied that you understand everything in this document?

13    A     Yes, sir.

14    Q     Do you have any questions about anything in the document?

15    A     No, sir.

16    Q     All right.    I'm going to have Ms. Granger tell us what

17    the substance of the plea agreement is as it relates to the

18    rights and obligations of the parties.         When she's finished,

19    I'll have some questions for you, and then after that, we'll

20    talk about the facts in relation to the charge, and I'll have

21    some questions after that too.        Okay?

22    A     Yes, sir.

23              THE COURT:     All right.    Ms. Granger.

24              MS. GRANGER:     Thank you, Your Honor.

25              Pursuant to Rule 11(c)(1)(A) of the Federal Rules of
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 14 of 22 PageID #: 534
                                                    1/27/2020 Change of Plea
                                                                  14
 1    Criminal Procedure, in exchange for the Defendant's voluntary

 2    plea of guilty to Count III, the Government agrees to dismiss

 3    Counts I and II at the time of sentencing.          Further, the

 4    Government agrees that no further federal prosecution will be

 5    brought in this district relative to the Defendant's

 6    conspiracy to distribute marijuana and possession of a stolen

 7    firearm in furtherance of said conspiracy on or about

 8    June 24th, 2019, of which the Government is aware at this

 9    time.

10              The parties agree that either party may request a

11    sentence above or below the U.S. Sentencing Guidelines.             There

12    have been some agreements as to guidelines, Your Honor, that

13    begin on page 4.     Specifically, the parties agree that the

14    base offense level is found in § 2K2.1 and depends on the

15    nature of the firearm, the Defendant's criminal history, and

16    other factors therein.      There are no adjustments other than

17    there is a three-level adjustment for acceptance of

18    responsibility and timeliness of that acceptance pursuant to §

19    3E1.1 (a) and (b).     The parties also estimate that the total

20    offense level is 14, 20, or 24 as found in sentencing

21    guidelines 2K2.1(a) unless the Defendant is a career offender

22    or armed career criminal.       Depending on the underlying offense

23    and the Defendant's criminal history, the Defendant could be a

24    career offender pursuant to § 4B1.1 or an armed career

25    criminal pursuant to Title 18 United States Code § 924(e) and
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 15 of 22 PageID #: 535
                                                    1/27/2020 Change of Plea
                                                                             15
 1    § 4B1.4.    If the Court finds that the Defendant is either a

 2    career offender or an armed career criminal, the total offense

 3    level may be higher and the criminal history category may be

 4    as high as a Category VI.       The Defendant has discussed these

 5    possibilities with defense counsel, and both parties reserve

 6    the right to argue that he is or is not a career offender or

 7    an armed career criminal.       The determination of the

 8    Defendant's criminal history category is also left to the

 9    Court.

10               With respect to some appellate rights, Your Honor,

11    those are listed beginning on page 6.         The Defendant has been

12    fully apprised of his rights to appeal.         The parties waive all

13    rights to appeal all nonjurisdictional, nonsentencing issues

14    including but not limited to any issues relating to pretrial

15    motions, discovery, and the guilty plea, the constitutionality

16    of the statute to which the Defendant is pleading guilty, and

17    whether the Defendant's conduct falls within the scope of that

18    statute.

19               In the event that the Court accepts the plea, accepts

20    the U.S. Sentencing Guidelines total offense level agreed to

21    herein, and after determining a sentencing guideline range

22    sentences the Defendant within or below that range, then part

23    of this agreement, the Defendant would waive all rights to

24    appeal all sentencing issues other than criminal history but

25    only if it affects the base offense level or criminal history
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 16 of 22 PageID #: 536
                                                    1/27/2020 Change of Plea
                                                                     16
 1    category.     Similarly, the Government hereby waives all rights

 2    to appeal all sentencing issues other than criminal history

 3    provided that the Court accepts the plea, the total agreed

 4    offense level, and sentences the Defendant within or above

 5    that range.

 6              THE COURT:     Thank you.

 7    Q     (By The Court) Did you hear everything that Ms. Granger

 8    just said?

 9    A     Yes, sir.

10    Q     And is there anything she said just now that surprised

11    you just now?

12    A     No, sir.

13              THE COURT:     All right.    The Court will then approve

14    of the plea agreement as outlined on the record.

15    Q     (By The Court) Mr. Mack, has anybody given you a promise

16    or given you any prediction regarding what your sentence from

17    me is going to be?

18    A     No, sir.

19    Q     All right.    And, again, you understand that whatever it

20    is it is entirely up to me?

21    A     No, sir.

22    Q     Well, do you understand that the sentence that you

23    receive from me is up to me and nobody else; right?

24    A     Yes, sir.

25    Q     Okay.   And with that in mind, do you still want to go
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 17 of 22 PageID #: 537
                                                    1/27/2020 Change of Plea
                                                                             17
 1    forward with your plea of guilty today?

 2    A     Yes, sir.

 3              THE COURT:     All right.    Tell us then if you would,

 4    Ms. Granger, what the evidence would have been if the matter

 5    had gone to trial that would establish a factual basis for the

 6    charge, the relevant conduct of the Defendant, and a basis

 7    upon which one might conclude Defendant guilty beyond a

 8    reasonable doubt.

 9              MS. GRANGER:     Thank you, Your Honor.

10              The parties agree that had this case proceeded to

11    trial the following would have been proven beyond a reasonable

12    doubt.   On June 24th, 2019, St. Louis County police officers

13    were called to a McDonald's restaurant located at the

14    intersection of Jennings Station Road and Halls Ferry Avenue,

15    within the Eastern District of Missouri, for calls that four

16    individuals were armed, one with a rifle, and were acting

17    suspiciously in the store and in the parking lot.           When the

18    officers arrived on the scene, they located Darrion Bridgett

19    in the driver's seat of a stolen vehicle with Defendant Robert

20    Mack, Terone Julion, and Jamon Womack as passengers.            All four

21    of these individuals have been documented by law enforcement

22    as members of the self-titled group Murdaa Gang, and "Murdaa"

23    is spelled M-U-R-D-A-A.

24              Officers observed a large, black metal object

25    protruding from Codefendant Julion's waistband, which was
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 18 of 22 PageID #: 538
                                                    1/27/2020 Change of Plea
                                                                             18
 1    consistent with a firearm.       The officers then ordered all

 2    occupants out of the vehicle and onto the ground.           Officers

 3    smelled marijuana inside the vehicle and conducted a search of

 4    the same.    During their search, in the front passenger

 5    floorboard where Codefendant Julion was seated, they located a

 6    plastic jar containing several individually wrapped bags of

 7    marijuana as well as a digital scale.         On the rear passenger's

 8    side floorboard where Codefendant Womack was seated, police

 9    located several more individually wrapped packages containing

10    marijuana.    Three firearms were located inside the vehicle.

11              Defendant Mack was found to be in possession of a

12    stolen Ruger Model SR9C 9mm Luger pistol.          The Defendant knew

13    the firearm had been stolen prior to being in possession of

14    it.   Furthermore, the parties agree that this firearm traveled

15    in interstate commerce prior to being in the Defendant's

16    possession on June 24th of 2019.

17    Q     (By The Court) Did you hear everything that Ms. Granger

18    just said?

19    A     Yes, sir.

20    Q     And are all those facts true and correct?

21    A     Yes, sir.

22    Q     All right.    On or about June 24th of 2019, in the Eastern

23    District of Missouri, did you knowingly possess a firearm, to

24    wit, a Ruger Model SR9C 9mm Luger pistol?

25    A     Can you repeat that?
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 19 of 22 PageID #: 539
                                                    1/27/2020 Change of Plea
                                                                             19
 1    Q     Did you on or about June 24th of 2019, in the Eastern

 2    District of Missouri, knowingly possess a firearm, to wit, a

 3    Ruger Model SR9C 9mm Luger pistol?

 4    A     Yes, sir.

 5    Q     And did you know or have reason to know a reason --

 6    strike that.    Did you know or have reason to believe that the

 7    firearm had been stolen prior to your possession of that

 8    firearm?

 9    A     Yes, sir.

10    Q     And had that firearm traveled in interstate commerce at

11    some time before your possession of it?

12    A     Yes, sir.

13    Q     How do you plead to the charge?

14    A     I plead guilty.

15               THE COURT:    Do you know of any reason why the Court

16    should not accept your client's plea of guilty, Ms. Grosser?

17               MS. GROSSER:    No, Your Honor.

18               THE COURT:    Ms. Granger?

19               MS. GRANGER:    No, Your Honor.

20               THE COURT:    Let the record then reflect that the

21    Court will enter its order, findings, and judgment that the

22    Defendant is entering his plea of guilty knowingly,

23    voluntarily, and of his own free will, with full understanding

24    of the nature and consequences of his plea of guilty and

25    furthermore that he's knowingly and voluntarily waiving his
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 20 of 22 PageID #: 540
                                                    1/27/2020 Change of Plea
                                                                             20
 1    right to a trial by jury and all rights incident thereto,

 2    further finding that the Defendant is fully cognizant of the

 3    range of punishment applicable to the charge.           The Court

 4    accepts Defendant's plea of guilty and enters its judgment

 5    finding Defendant guilty beyond a reasonable doubt.

 6              Presentence Investigation Report will be ordered.

 7    Sentencing will be set for April the 28th, at 2:30 in the

 8    afternoon, Mr. Mack.      Okay?

 9              THE DEFENDANT:     Yes, sir.

10              THE COURT:     Anything else, Ms. Grosser?

11              MS. GROSSER:     No, Your Honor.

12              THE COURT:     Ms. Granger?

13              MS. GRANGER:     No, Your Honor.

14    Q     (By The Court) All right.       When was the last time you

15    were convicted of anything, Mr. Mack?

16    A     Uh --

17    Q     Including receiving a suspended imposition of sentence.

18    A     I don't remember being convicted of anything.

19    Q     Have you ever pleaded guilty to any crime before this?

20    A     No, sir.

21    Q     This is your very first time?

22    A     Yes, sir.

23              MS. GROSSER:     That's consistent with the bond report,

24    Your Honor.

25    Q     (By The Court) Twenty-one?
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 21 of 22 PageID #: 541
                                                    1/27/2020 Change of Plea
                                                                             21
 1    A     Yes, sir.

 2              THE COURT:     Welcome to federal court, Mr. Mack.         I'll

 3    see you back on April the 28th.        All right?

 4              THE DEFENDANT:     Yes, sir.

 5          (Proceedings concluded at 2:22 p.m.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case: 4:19-cr-00531-HEA Doc. #: 152 Filed: 05/11/20 Page: 22 of 22 PageID #: 542

                                                                               22
                                     CERTIFICATE



                 I, Gayle D. Madden, Registered Diplomate Reporter and

      Certified Realtime Reporter, hereby certify that I am a duly

      appointed Official Court Reporter of the United States

      District Court for the Eastern District of Missouri.

                 I further certify that the foregoing is a true and

      accurate transcript of the proceedings held in the

      above-entitled case and that said transcript is a true and

      correct transcription of my stenographic notes.

                 I further certify that this transcript contains pages

      1 through 21 inclusive.

                 Dated at St. Louis, Missouri, this 8th day of May,

      2020.

                                                  /s/ Gayle D. Madden

                                           ________________________________

                                            GAYLE D. MADDEN, CSR, RDR, CRR

                                               Official Court Reporter
